                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ALABAMA
                                      NORTHERN DIVISION

In Re: EDWARD GOODWIN                                     )      Bankruptcy Case No.
       SSN XXX-XX-3080                                    )      15-81985-CRJ-13
       DEBORAH GOODWIN                                    )
       SSN XXX-XX-2747                                    )
                                                          )
                               Debtor(s)                  )

                                     OBJECTION PROOF OF CLAIM

                COMES NOW the Debtor(s) in the above styled matter and by and through their attorney objects
       to the following claim filed by US Bank Trust, designated as claim #9.

       1.     The Debtor’s Chapter 13 plan was filed on July 24, 2015.

       2.     The Debtor listed US Bank Trust as a creditor in this case.

       3.     US Bank Trust filed a secured claim in the amount of $81,912.21.

       4.     The stay was lifted on the real property.

       5.     As such, the Debtor respectfully request that the unpaid balance of this claim, as filed, be
              disallowed in its entirety.

               WHEREFORE, Debtor respectfully requests that this Honorable Court disallow the unpaid
       balance of this claim filed by US Bank Trust in its entirety.

               WRITTEN RESPONSE TO THIS MOTION SHALL BE FILED WITH THE CLERK OF THE U.S. BANKRUPTY
COURT WITHIN THIRTY (30) DAYS OF THE DATE OF SERVICE OF THIS PLEADING UNLESS THE COURT SHORTENS OR
EXTENDS THE TIME FOR FILING SUCH REPSONSE. THE RESPONSE MUST BE SERVED ON THE PARTY FILING THIS
MOTION AND THE CHAPTER 13 STANDING TRUSTEE. THE COURT MAY SET A HEARING DATE ON THE PLEADING.
FAILURE TO FILE A RESPONSE BY THE GIVEN DATE MAY RESULT IN THE COURT ENTERING AN ORDER GRANTING
THE RELIEF REQUESTED WITHOUT A HEARING.

                                                                         Respectfully submitted,


                                                                         /s/ B. Grant McNutt
                                                                         B. Grant McNutt
                                                                         Attorney for Debtors
                                                                         Bond, Botes, Sykstus,
                                                                         Tanner & McNutt, P.C.
                                                                         102 South Court Street, Suite 314
                                                                         Florence, AL 35630
                                                                         (256) 760-1010




     Case 15-81985-CRJ13           Doc 69     Filed 01/22/19 Entered 01/22/19 12:10:28                   Desc Main
                                             Document     Page 1 of 2
                                  CERTIFICATE OF SERVICE

         I certify that this motion has been served on the parties or attorneys whose names are set forth
 below by depositing copies of this motion in the United States Mail, properly addressed and postage
 prepaid, on this 22nd day of January 2019.

         Michele Hatcher, Trustee
         P.O. Box 2388
         Decatur, AL 35602

         US Bank Trust
         c/o Angela Viale
         Claim Signatory
         323 5th Street
         Eureka, CA 95501

         SN Servicing
         c/o CORPORATION SERVICE COMPANY INC
         Registered Agent
         641 SOUTH LAWRENCE STREET
         MONTGOMERY, AL 36104



                                                   /s/ B. Grant McNutt__________
                                                   B. Grant McNutt




Case 15-81985-CRJ13           Doc 69     Filed 01/22/19 Entered 01/22/19 12:10:28                  Desc Main
                                        Document     Page 2 of 2
